DETAILED ACTION
Allowable Subject Matter
Claims 1-28 are allowed.
The following is an examiner’s statement of reasons for allowance: US 9,814,259 teaches compaction apparatus for compacting a smokeable product in production of smoking articles, comprising: a) a frame for removably receiving a cone pallet, the cone pallet including a plurality of cavities, each cavity holding a respective cone filled with a volume of the smokeable product, each cone having an open upper end; b) a compaction mechanism supported by the frame, the compaction mechanism including: at least one tamping rod having a tamping face alignable above the open upper end of the respective cone, and when aligned, the tamping face is moveable relative to the cone pallet from a tamping retracted position in which the tamping face is spaced apart from the smokeable product in the cone, toward a tamping advanced position. The prior art does not teach or reasonably suggest including a separate one pin extending along a pin axis and alignable above the open upper end of a respective cone, and when aligned, the pin is movable relative to the cone pallet from a pin retracted position, in which the pin is spaced apart from the smokeable product in the cone, toward a pin advanced position in which a lower portion of the pin is inserted into the volume of the smokeable product in the respective cone. The prior art also does not teach or reasonably suggest advancing the pin into the volume of the smokeable product through the open upper end of the cone, withdrawing the pin from the volume of the smokeable product, the volume of the smokeable product having an empty column formed therein when the pin is withdrawn; and vibrating the cone pallet to induce collapse of the smokeable product into the column.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YAARY whose telephone number is (571)272-3273. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC YAARY/Examiner, Art Unit 1747